ORDER
Charles E. Swain, presently being reviewed on disciplinary charges, has moved this Court to be permitted to withdraw from the practice of law for a period of 59 days, in lieu of other penalty, under SCR 3.480. The Kentucky Bar Association approves the terms of Swain’s withdrawal, but requests this Court to include in this *280Order a statement of Swain’s unethical conduct.
The Inquiry Tribunal filed two charges against Swain. The first charge involved movant’s representation of J & J Construction Co. A trial date was set, but movant failed to notify his clients of the date. Movant appeared at trial and a judgment was entered against his clients and their counterclaim was dismissed with prejudice. Movant failed to notify his clients of the entry of the judgment.
The second charge involved movant’s representation of Douglas Wylie in his civil suit against Phyllis Vincent. Movant failed to comply with a court order which required the parties to exchange witness and exhibit lists. Movant did not return any of his client’s calls or respond to his requests for information about the case. Movant also did not return the calls of the defense counsel. Movant neither responded to the defense motion to dismiss nor appeared at the hearing on the motion. Finally, movant never notified Mr. Wylie of the order of dismissal.
Movant admits his conduct violated SCR 3.130-1.3 and 1.4. We agree. He failed to keep his clients reasonably informed about their cases or respond to their requests for information. He also failed to use reasonable diligence and promptness in preparing the cases or in seeking post-judgment relief.
Therefore, it is hereby ordered as follows:
1) The movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such a time as the Supreme Court of Kentucky enters an Order reinstating his license to practice law.
2) The movant will seek reinstatement from this Order accepting the motion to resign from the practice of law for a period of 59 days no sooner than 30 days after the entry of the Court’s suspension Order. The movant will seek reinstatement only under the provisions of SCR 3.510, or any amendment thereto, and under the provisions of rules in effect at the time of the filing of the application for reinstatement.
3)The movant shall pay all costs incurred in this disciplinary investigation and proceedings in accordance with SCR 3.450.
All concur.
ENTERED: March 12, 1992.
/s/ Robert F. Stephens Chief Justice.